Los hechos están expresados en la opinión.
El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
José Mora estableció en 19 de julio de 1916 una demanda en la Corte de Distrito de Mayagüez, en cobro de pesos, contra Pedro Pascasio Rivera y los herederos de Carmen Yélez que se designan por sus nombres. En ella alegó que en 8 de mayo *494ele 1915 el demandado Rivera suscribió a su favor un pagaré vencedero el 30 dé noviembre de 1915, por la suma de $652, sus-cribiendo también dicha obligación como fiadores solidarios y principales pagadores, Carmen "Velez y Clemente Javierre; que Carmen Yélez falleció el 11 de agosto de 1915 y fueron declarados sus herederos los que se expresan en la demanda, y que la deuda estaba vencida y no había sido satisfecha, por cuyo motivo solicitaba la sentencia procedente.
El 16 de agosto de 1916 comparecieron £ ‘ todos y cada uno de los demandados ’ ’ por medio de su abogado y alegaron que la demanda no aducía hechos suficientes para determinar una causa do acción. El día señalado pára la vista de la excepción, los demandados faltaron en comparecer y el demandante pidió a la corte que la desestimara y dictara sentencia en contra de los demandados. Así lo hizo la corte por entender que la de-manda era suficiente, que se trataba de una cantidad líquida, de plazo vencido, y que la excepción presentada era comple-tamente frívola. El 18 de diciembre de 1916, se registró la sentencia.
Al día siguiente, 19 de diciembre de 1916, los demandados por medio de su abogado, pidieron a la corte que reconsiderara su sentencia, (a) porque do la demanda no constaba que los demandados herederos de Carmen Vélez, fueran mayores de edad; (ó) porque la demanda contenía alegaciones que eran conclusiones de derecho, y (c) porque solicitaba dos pronun-ciamientos contra el demandado Rivera. Nada se dijo en la moción con respecto al motivo por el cual dejaron de compa-recer a la vista de la excepción los demandados. Tampoco se aseguró en ella que los demandados herederos de Carmen Yé-lez, o alguno de ellos, fueran menores de edad.
El 29 de diciembre de 1916 se discutió la moción y la corte, el mismo día, la declaró sin lugar. Los demandados entonces, el 16 de enero de 1917, interpusieron el presente recurso de apelación.
*495En su alegato la parte apelante sostiene que la corte erró: 1, al declarar con lagar la moción del demandante solicitando la desestimación de la excepción previa; 2, al dictar ana sen-tencia por el mero hecho de no haber comparecido la parte a disentir la excepción qae había propuesto, y 3, al declarar sin lagar la moción de reconsideración de los demandados.
1 y 2. La moción del demandante solicitando la desestima-ción de la excepción previa por no haber comparecido a sos-tenerla la parte qae la propaso, estaba en orden. La corte de distrito no se limitó a desestimarla, sino qae la consideró en relación con la demanda y concluyó qae era frívola, ya qae la demanda a sa juicio era suficiente y propia para registrar ana sentencia sin más trámites, por tratarse de ana deada líquida, de plazo vencido.
3. Se apeló de la sentencia. ' Podríamos prescindir, por tanto, de la moción de reconsideración, pero como es en ella qae los demandados explican por qaé ‘estimaban qae la de-manda no adaeía hechos suficientes para determinar una causa de acción, la consideraremos. Los fundamentos marcados con las letras 5 y c, no tienen mérito alguno. El señalado con •la letra <2, se refiere a una cuestión que tal vez hubiera sido de importancia, pero que en realidad no la tiene, dada la forma en que fué suscitada por los mismos demandados.
La ley sólo exige que la demanda contenga el nombre de las partes. Art. 103 del Código de Enjuiciamiento Civil. Los apelantes no han citado ningún precepto de ley, ni jurispru-dencia alguna que obligue al demandante a consignar en la demanda que el demandado es mayor de edad.
En el presente caso en la demanda se consignan los nom-bres de todos los demandados y se expresa además que a Rivera se le demandó por sí y a los otros como herederos de-clarados por la corte de Carmen Yélez. La demanda cumple, pues, con la ley.
Además, la comparecencia de “ todos y cada uno de los de-mandados ’ ’ por medio de su abogado para establecer la excep-*496ción previa, implicó la alegación de la capacidad de todos y cada nno de ellos para alegar en juicio, y bajo esa base fue que actuó la corte de distrito al pronunciar su sentencia.
No apareciendo que exista ningún motivo fundamental para revocarla, debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.-